DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “if a flow of the first medium is below a threshold”.  The word “threshold” implies some kind of value of certain parameter.  But the claim recites “a flow of the medium”, which sounds like just fluid flow itself (such as gas itself).  Therefore the claim does not clearly tie “flow of the first medium” to “threshold”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “the second medium includes fresh, outside air”.  However, claim 1 was amended to have the second medium to be “cabin discharge air”.  The second medium in claims 
Claim 5 recites “the second medium is ram air”.  However, claim 1 was amended to have the second medium to be “cabin discharge air”.  The second medium in claims 1 and 5 refer to different type of fluid. Therefore it’s not clear what the second medium really is for claim 5.
Claim 9 recites “the second medium is drawn from a compartment of the aircraft within which the compressor is mounted”.  However, claim 1 was amended to have the second medium to be “cabin discharge air”.  The second medium in claims 1 and 9 refer to different type of fluid. Therefore it’s not clear what the second medium really is for claim 9.
Claim 1 recites “a primary inlet for supplying a first medium”, claim 10 recites “the primary inlet is fluidly coupled to the compressor inlet by a conduit”.  These two limitations implies that the primary inlet is connected to the compressor via a conduit and the first medium goes from the primary inlet to the conduit, and then to the compressor inlet.  Then claim 11 and a valve mounted within the conduit, which means the valve controls first medium.  However, claim 12 recites “the valve is a check valve operable to allow a flow of the second medium to the compressor inlet when a pressure of a flow of the first medium is below a threshold”.  It’s not clear how the valve can control the second medium in claim 12 limitations when claim 11 implies that the valve controls only the first medium.  For examining purpose, examiner interprets that the limitation is “the valve is a check valve operable to allow a flow of the first medium to the compressor inlet when a pressure of the flow of the first medium is above a threshold”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo (US 20190039738).
Regarding claim 1, Lo teaches an environmental control system (100, fig 1) of an aircraft ([0015] line 2, “aircraft”) comprising: 
a compression device (104, fig 1) including a compressor ([0026], “boost compressor 104”) having a compressor inlet (flow opening on the compressor for allowing flow into the compressor) and a compressor outlet (flow exit opening on the compressor for allowing flow out of the compressor);
a primary inlet (opening in the flow line between fan 102 and compressor 104 in fig 1) “for supplying a first medium to the compressor inlet” (This is functional language.  See MPEP 2114 II, “"[A]pparatus claims cover what a device is, not what a device does."...A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim”.  The opening as defined is capable of supplying a first medium); and
a secondary inlet (opening that holds valve 121 show in fig 1) “for supplying a second medium to the compressor inlet” (This is functional language.  See rationale above.  The opening as defined is capable of supply a second medium).

Regarding claim 3, Lo teaches the first medium and the second medium “includes fresh, outside air” (noted the limitations of the first and second medium are part of intended functions.  Therefore they can include fresh, outside air depending on what source users want to connect the flow lines to)
Regarding claim 4, Lo teaches the first medium and the second medium are drawn from separate sources (See fig 1).
Regarding claim 5, Lo teaches the environmental control system further comprises a ram air circuit (flow line upstream of valve 121, fig 1) and “the second medium is ram air drawn from the ram air circuit” (fig 1 and [0030], “a ram air (i.e., outside air) 131”.  Lo teaches 131 is ram air)
Regarding claim 6, Lo teaches the compression device further comprises a turbine (108, fig 1) coupled to the compressor by a shaft (fig 1 shows a common shaft connecting the turbine and the compressor.  Also [0028] last 3 lines, “The outflow turbine 108 may drive the boost compressor 104 that is on the common shaft”), wherein the compressor receives energy derived from the cabin discharge air (cabin outflow air 134, fig 1) expanded across the turbine ([0026] lines 4-5, “The boost compressor 104 can be driven by either the boost turbine 105 or a cabin outflow turbine 108.”).

Regarding claim 8, Lo teaches the second medium “includes cabin discharge air output from the turbine”. (See rejection in claim 1.  Second medium is part of the intended function).
Regarding claim 9, Lo teaches the second medium “is drawn from a compartment of the aircraft within which the compressor is mounted” (See rejection in claim 1.  Second medium is part of the intended function).
Regarding claim 10, Lo teaches the primary inlet is fluidly coupled to the compressor inlet by a conduit (flow line between the primary inlet to compressor 104, fig 1), and the secondary inlet is fluidly coupled to the conduit (See fig 1).
Regarding claim 11, Lo teaches a valve (valve 122, fig 1) mounted within the conduit to control a supply of at least one of the first medium and second medium to the compressor inlet (valve 122 controls the first medium).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 20190039738) in view of Bruno (US 20150065023).
Regarding claim 12, Lo teaches all the limitations of claim 11.

Bruno teaches a check valve (210, fig 2) operable to allow a flow of a medium (medium from source 102, fig 2) to a compressor inlet (inlet of compressor 220, fig 2) “when a pressure of the flow of the first medium is above a threshold” (check valve inherently perform this function.).
It would have been obvious at the time of filing to modify Lo as Bruno by substituting the valve 122 in Lo with a check valve in order to provide a flow control mechanism to automatically prevent the first medium from backflow into the engine.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 20190039738) in view of Sautron (US 20180057170).
Regarding claim 13, Lo teaches all the limitations of claim 11.
Lo fails to teach the system comprising a controller operable to move the valve between a plurality of positions to control the supply of at least one of the first medium and second medium to the compressor inlet.
Sautron teaches a controller (60, fig 3) operable to move a valve (46, fig 3) between a plurality of positions ([0021] line 4, “controllable valves 46, 50”) to control the supply of a medium (66, fig 3) to a compressor inlet (inlet of compressor 42, fig 3).
It would have been obvious at the time of filing to modify Lo as taught by Sautron by substituting the valve with a valve that can be controlled by a controller in order to allow users to preset or program to operate the valve based on different parameters (Sautron teaches a sensor reading from sensor 28 is used to control valve in fig 3)
Regarding claim 14, Lo in view of Sautron teaches a sensor (Sautron 28, fig 3) for “measuring a parameter of a flow of the first medium” (sensor inherently measure a parameter), wherein the controller is coupled to the sensor and is configured to adjust a position of the valve in response to the measured parameter (See Sautron fig 3).
Regarding claim 15, Lo in view of Sautron teaches the measured parameter is flow rate (Sautron [0042] lines 1-3, “sensors 28 are described as “sensing,” “measuring,” or “reading” respective temperatures, flow rates, or pressures”).
Regarding claim 16, Lo in view of Sautron teaches the measured parameter is pressure (Sautron [0042] lines 1-3, “sensors 28 are described as “sensing,” “measuring,” or “reading” respective temperatures, flow rates, or pressures”).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  For new limitations, see rejection above.

Allowable Subject Matter
Claims 17-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach supplying cabin discharge air to inlet of compressor along with another medium as recited in method steps of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762